Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 reads in part: “1. A. A semi-retro-reflective display …” the extra “A.” at the beginning of the claim needs to be removed since a claim is only permitted to have one period (MPEP 608.01(m)).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Whitehead (US 2016/0231475) (from IDS).
Regarding independent claim 12, Whitehead discloses A semi-retro-reflective display (Abstr – reflective image display), comprising (i.e., open language for the claim, MPEP 2111.03): a transparent front sheet (Fig. 5: 202 – transparent front sheet) having a first surface (204 – outer surface) and a second surface (at color filter 230); a plurality of hemispherical protrusions (216 – hemi-spheres) facing away from the second surface of the transparent front sheet (i.e., the protrusions are down, and thus facing away; see Fig. 5), the plurality of hemispherical protrusions having a first refractive index (this is considered inherent, in that the light rays 232 pass through and back, are bent, and also that transparent/translucent materials have refractive indices); a second medium abutting the plurality of protrusions (i.e. the space below hemispheres 214 constitutes a different medium, whether air or vacuum [reference is silent], the delineation in Fig. 5 and ray behaviors of 232 indicate its presence), the second medium having a second refractive index (Fig. 5: note delineations of hemispheres 216 and ray behaviors of 232 indicate its presence; note that if the index of refraction was not different the hemispheres would be rendered irrelevant/not present); and a rear substrate positioned below the second medium (220 – reflective surface with hemispherical indentations); wherein the hemispherical protrusions comprise a ratio of hemispherical height to the hemispherical width and a tangent angle (a) (i.e., there is a ratio physically present, but the claim does not quantify the ratio in any meaningful way, only just that it exists, as is plain from the structure).
Regarding claim 13, the reference further discloses The display of claim 12, wherein the display defines a static semi-retro-reflective display (claim 7, electrostatically charged).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 11, 15, 16, 18, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (US 2016/0231475) (from IDS).
Regarding independent claim 1, Whitehead discloses A semi-retro-reflective display (Abstr – reflective image display), comprising (i.e., open language for the claim, MPEP 2111.03): a transparent front sheet (Fig. 5: 202 – transparent front sheet) having a first surface (204 – outer surface) and a second surface (at color filter 230); a plurality of protrusions (216 – hemi-spheres) facing away from the second surface of the transparent front sheet (i.e., the protrusions are down, and thus facing away; see Fig. 5), the plurality of protrusions having a first refractive index (this is considered inherent, in that the light rays 232 pass through and back, are bent, and also that transparent/translucent materials have refractive indices); a second medium abutting the plurality of protrusions (i.e. the space below hemispheres 214 constitutes a different medium, whether air or vacuum [reference is silent], the delineation in Fig. 5 and ray behaviors of 232 indicate its presence), the second medium having a second refractive index (Fig. 5: note delineations of hemispheres 216 and ray behaviors of 232 indicate its presence; note that if the index of refraction was not different the hemispheres would be rendered irrelevant/not present); and a rear substrate positioned below the second medium (220 – reflective surface with hemispherical indentations); wherein the semi-retro-reflective display reflects light within an angular range of the incident direction (232 – reflected light rays; para. 18 – wide range of viewing angles).
The reference is silent as to the exact quantity of the angular range of reflection light and does not explicitly state that the range is about ±30 degrees. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions here indicate that both a wide range of angles and are depicted as such.  An ordinarily skilled artisan would reasonably be expected to optimize to the find the best range for viewing. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the predictable result of optimizing the reflection angle of the layers for best use and viewing of the displays.
Regarding claim 2, the reference further discloses The display of claim 12, wherein the display defines a static semi-retro-reflective display (claim 7, electrostatically charged).
Regarding claim 3, the reference further discloses 3. The display of claim 1, wherein the protrusions are convex and substantially circularly symmetric (Fig. 5: note depicted structure and name [hemi-spherical] of protrusions 214).
Regarding claims 4, 11, 15, and 23,  the reference does not explicitly further disclose the protrusions have a diameter in the range of about 2-500 microns; the ratio of the first refractive index to the second refractive index is about 1.05 to 2.20; the tangent angle (a) is in the range of about 60-80 degrees. However, please note the general conditions that the protrusions are smaller than the subpixels of the RGB color filter portion of the optical modulator layer 224. Further, the claimed 500 microns is a half millimeter, and thus quite large for current pixel size and density. Depicted refraction of reflected light beams 232 indicate changes in refractive index that are not extreme, which would cause further refraction.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the predictable result of optimizing the diameter of the protrusions, ratio of refraction indices, and tangent angle ratio of degrees so as to optimize viewing angle and reflection intensity for viewing ease.
Regarding claims 6 and 18, the reference further discloses 6. The display of claim 1, further comprising an image layer (224 – optical modulation layer with color filter layer 230).
Regarding claims 7 and 19, the reference further discloses 7. The display of claim 1, wherein the second medium comprises a clear medium (note that layers 20 and 212 are transparent).
Regarding claim 16, the reference further discloses 16. The display of claim 12, further comprising a pitch distance [note that the claim does not quantify or otherwise limit the pitch distance, the distance between repeated elements in a structure possessing translational symmetry] (Fig. 5, note that the protrusions 214/216 repeat and thus have a pitch distance).

Claims 5, 8-10, 17, 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (US 2016/0231475) (from IDS) in view of Ochi (US 5601911).
Regarding claims 5 and 17, Whitehead does not disclose wherein the rear substrate further comprises an adhesive layer and a release layer.
Whitehead and Ochi are related as retroreflective devices with layers. Ochi teaches the rear substrate further comprises an adhesive layer and a release layer (col. 14, ln. 4-7 – “release-treated PET film … adhesive). The benefits include reduced loss of performance and deterioration (col. 14, lns. 14-21).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use adhesive and release material as taught by Ochi to further enable the stability of the interior relations and protect performance of the display of Whitehead.
Regarding claims 8 and 20, the reference further discloses a support spanning from one of a plurality of protrusions to the rear substrate (Ochi, Figs. 1, 2 – 3, 10 – connecting walls).
Regarding claims 9 and 21, the reference further discloses 9. The display of claim 1, wherein the second medium is a gas and wherein at least one support spans from one of the plurality of protrusions to the rear substrate (Ochi, col. 1, ln. 55 – gas layer; see also Figs. 1-2).
Regarding claims 10 and 22, the reference further discloses 10. The display of claim 1, further comprising a light reflective coating to conform to the surface of the plurality of protrusions (Ochi, col. 1, lns. 48-49 – lower hemispheres are coating with … metal…).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200363681, US-20200159083, US-20190107765, US-20180284330, US-20170261748, US-20130286481, US-20090303592, US-20060072199, US-20040190144, US-20030169513, US-20030169512,US-9188716, US-8703232, US-7276702, US-7270466, US-7110643, US-6677030, US-6661552, US-6507441, US-6172810, US-6124975, US-6072620, US-5822119, US-5254390, US-5245454, US-4414316, US-4405676, US-3972586, US-3963309, US-3877785, US-3874784, US-3831023, US-3449158, US-3357772, US-3353897, US-3312006, US-2951419.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872